Watson, J.
The plaintiff moved for a close jail certificate. At the time of rendering judgment on the verdict, the court found that the defendant, at the time of the injury complained of, was a boy thirteen years of age, "too young to fully comprehend, in the judgment of the court, the consequences of his act;” that his riding on the sidewalk, and his act or neglect which caused the injury, "was (were) wilful, but the injury was accidental and without malice. ’ ’ The court did not adjudge in connection therewith "that the defendant ought to be confined in close jail,” without which no certificate could be granted. P. S. 2106; In re Wheelock, 13 Vt. 375.

Judgment affirmed.